PER CURIAM.
The other members of a state attorney’s office are not disqualified from prosecuting *584a criminal case merely because one prosecuting attorney in the office is the alleged victim and a State’s witness in the case. See Clausell v. State, 455 So.2d 1050 (Fla. 3d DCA 1984). See also State ex rel. Oldham v. Aulls, 408 So.2d 587 (Fla. 5th DCA 1981); Thompson v. State, 246 So.2d 760 (Fla.1971); United States v. Caggiano, Baszner, and Winfield, 660 F.2d 184 (6th Cir.1981), cert. denied, Winfield v. United States, 454 U.S. 1149, 102 S.Ct. 1015, 71 L.Ed.2d 303, cert. denied, Braszner v. United States, 455 U.S. 945,102 S.Ct. 1444, 71 L.Ed.2d 658 (1982).
AFFIRMED.
SHARP and COWART, JJ., concur.
DAUKSCH, J., concurs specially with opinion.